In an action to foreclose a mortgage, Veronica Ann Tobin, sued herein as John Doe, appeals from an order of the Supreme Court, Orange County (Berry, J.), dated February 4, 2004, which, after a hearing to determine the validity of service of process, denied her motion to vacate a judgment of foreclosure and sale of the same court entered July 28, 2003, upon her failure to appear or answer, and *641to set aside the referee’s sale on the ground that she was not properly served with the summons and complaint.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the record supports the Supreme Court’s determination that personal jurisdiction was acquired over the appellant by proper service pursuant to CPLR 308 (1). Miller, J.E, Luciano, Rivera and Spolzino, JJ., concur.